144 U.S. 197 (1892)
RICE
v.
SANGER.
No. 1400.
Supreme Court of United States.
Submitted March 21, 1892.
Decided March 28, 1892.
ERROR TO THE SUPREME COURT OF THE STATE OF KANSAS.
Mr. William A. McKenney and Mr. J.D. McCleverty for the motion.
Mr. E.F. Ware opposing.
THE CHIEF JUSTICE:
This was an action commenced by one Rice against Sanger et al. in the District Court of Bourbon County, Kansas, wherein judgment was rendered February 27, 1888, in favor of plaintiff. The cause was thereupon taken by the defendants to the Supreme Court of that State, the judgment reversed, and the cause remanded for further proceedings in accordance with the views of the court as expressed in its written opinion. To review this judgment, a writ of error from this court was allowed, but after that, the case went back to the state district court in accordance with the mandate of the Supreme Court, and was subsequently tried therein.
The judgment attempted to be brought here was not a final judgment, and the writ of error is
Dismissed.